HAMITER, Justice
(dissenting).
As I appreciate the majority opinion rendered herein, it holds that no appeal lies to the Court of Appeal from the judgment of the district court in this matter because the latter is one of limited jurisdiction. I do not agree with this conclusion for the following reasons:
In my opinion the provisions of Article 14, Section 15.1, of the Louisiana Constitution, which deal with municipal fire and police civil service, do not contemplate the making of the civil service board a “court” of first instance in civil service matters. True, that board is granted a few specified powers ordinarily possessed by judicial tribunals. In fact, it might be said to be a quasi-judicial entity. But the very language of such provisions indicate that the board is not a court; rather it is merely granted “the same power * * * as is possessed by the district courts” in three specified areas (the administration of oaths, subpoenaing of witnesses, and compelling the production of pertinent books and papers). It is not even authorized to enforce orders issued by it under the grant of power, but it must resort to contempt proceedings in the district court. Its procedure is directed to be “informal and not necessarily bound by the legalistic rules of evidence.”
If, then, the board is no court (which I think is correct) the proceedings before the district court to determine the correctness of its ruling is not an “appeal”, just as we said in Houeye v. St. Helena Parish School Board, 220 La. 252, 56 So.2d 413, of a similar procedure involving the socalled Teacher Tenure Act (LRS 17:443). This being so, I agree with the conclusion of the Court of Appeal, Third Circuit, in City of Lake Charles et al. v. Lake Charles Fire Fighters Association et al., 183 So.2d 451 that the procedure commenced in the district court was “simply the institution of a civil matter (not an appeal)” in that court which had exclusive original jurisdiction over the subject.
Conceding, arguendo, that the district court’s power over the matter is limited to certain specified findings, it is, nevertheless, the court of original exclusive jurisdiction to hear and determine such matter; and that is all that Article 7, Section 29, of the Louisiana Constitution, requires in order that its judgment be appealable to the Court of Appeal. Nothing whatever in that section demands that the jurisdiction of the district court on a given subject be unlimited.
I respectfully dissent.
Sanders and Hamiter, JJ., are of the opinion a rehearing should be granted.